Citation Nr: 0917462	
Decision Date: 05/08/09    Archive Date: 05/19/09

DOCKET NO.  03-13 245	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Erin McGuire, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1967 to May 1969.  

This matter is before the Board of Veterans' Appeals (Board) 
following a February 2005 Board Remand.  It was originally on 
appeal from a December 2002 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Chicago, 
Illinois.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran participated in a video conference hearing before 
the Board in December 2004.  That Veterans Law Judge who 
conducted the hearing is no longer employed at the Board.  
Pursuant to 38 U.S.C.A. § 7107(c) (West 2002) and 38 C.F.R. 
§ 20.707 (2008), the Judge who conducts a Board hearing must 
participate in the resulting decision made on appeal.  Where 
the hearing Judge is unavailable, the Veteran can choose to 
testify at another hearing before a different member of the 
Board.  The Veteran was notified of this in an April 2009 
correspondence.  In a response dated in the same month, the 
Veteran elected to have a new hearing before a Veterans Law 
Judge at the RO.  Therefore, the case must be remanded in 
order to afford the Veteran the hearing he requested.  See 
38 C.F.R. § 20.700(a).

Accordingly, the case is REMANDED for the following action:

Arrangements should be made to provide the 
Veteran with a hearing before a member of 
the Board at the RO. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




_________________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




